                                                 THE HONORABLE RICHARD A. JONES
 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE
 8
     UNITED STATES OF AMERICA,                   )   No. CR18-306-RAJ
 9                                               )
                     Plaintiff,                  )
10                                               )   ORDER GRANTING MOTION TO
                v.                               )   SEAL DEFENDANT’S NOTICE OF
11                                               )   PROPOSED RELEASE PLAN
     LEVI ROYAL,                                 )
12                                               )
                     Defendant.                  )
13                                               )
14           THIS MATTER has come before the undersigned on the Motion to Seal the

15   Defendant’s Notice of Proposed Release Plan. The Court has considered the motion and

16   records in this case and finds there are compelling reasons to file the document under

17   seal.

18           IT IS ORDERED that the Motion to Seal (Dkt. #46) is GRANTED. Levi

19   Royal’s Proposed Release Plan shall remain filed under seal.

20           DATED this 22nd day of April, 2019.

21
22
                                                      A
                                                      The Honorable Richard A. Jones
23                                                    United States District Judge
24
25
26

                                                                 FEDERAL PUBLIC DEFENDER
       ORDER TO SEAL DEFENDANT’S NOTICE OF                          1601 Fifth Avenue, Suite 700
       PROPOSED RELEASE PLAN                                          Seattle, Washington 98101
       (Levi Royal, CR18-306-RAJ) - 1                                            (206) 553-1100
